Citation Nr: 1100571	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1951 to December 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In a July 2010 decision, the Board denied the Veteran's claim for 
a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  In that 
decision, however, the Board remanded the Veteran's claim to the 
RO for referral for extraschedular consideration under 38 C.F.R. 
§ 4.16(b).  In a September 2010 letter of record, VA's Director, 
Compensation and Pension responded to the RO's referral.  As that 
response is of record, the Board will decide the Veteran's claim 
for a TDIU under 38 C.F.R. § 4.16(b).       


FINDINGS OF FACT

1.  The Veteran is rated as 40 percent disabled for degenerative 
disc disease of the cervical spine, 10 percent disabled for 
weakness and decreased sensation in the right upper extremity, 
and 10 percent disabled for paresthesias in the left upper 
extremity. 

2.  The Veteran does not meet the criteria noted under 38 C.F.R. 
§ 4.16(b) for assignment of a TDIU.  





CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with three VCAA notification letters 
dated between July 2004 and June 2008.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  The Veteran was informed of the elements of his 
claim, and of the evidence necessary to substantiate the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And, though the 
Veteran was not provided with complete VCAA notification prior to 
the adverse rating decision on appeal, following full 
notification the RO readjudicated his claim in supplemental 
statements of the case of record.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See also 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may 
be cured by a new VCAA notification letter followed by a 
readjudication of the claim).  Based on this background, the 
Board finds VA's untimely notice in this matter to be harmless 
error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  The Veteran 
underwent VA medical examinations for his service-connected 
disorders.  And the Board remanded this matter so that an 
extraschedular evaluation could be considered for the Veteran's 
claim.  38 C.F.R. § 4.16(b).         

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits of the Claim for a TDIU

The Veteran claims entitlement to a TDIU.  In the February 2006 
rating decision on appeal, the RO denied the Veteran's claim.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

In this matter, the Veteran is service connected for three 
disorders.  He is rated as 40 percent disabled for degenerative 
disc disease of the cervical spine, 10 percent disabled for 
weakness and decreased sensation in the right upper extremity, 
and 10 percent for paresthesias in the left upper extremity.  

In approaching TDIU claims, the first step is to evaluate the 
claim under the objective criteria listed in 38 C.F.R. § 4.16(a).  
As indicated, the Board did this in its July 2010 decision.  The 
Board denied the Veteran's claim for a TDIU under 38 C.F.R. 
§ 4.16(a).  The Board will not revisit that decision here.  

Nevertheless, it is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  
Therefore, submission to the Director, Compensation and Pension 
Service, for extra-schedular consideration is warranted in all 
cases of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  See Thun v. Peake, 22 Vet App 
111 (2008).  

As the Board noted in July 2010, the evidence of record in this 
matter warranted investigation into whether a TDIU was warranted 
on an extraschedular basis.  The Board noted the Veteran's 
statements that he is unemployable due to his neck disorder.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And the Board noted 
the supportive evidence of record from a VA examiner who noted 
the Veteran's difficulty with sedentary employment.  

As such, in its July 2010 decision, the Board remanded this 
matter for additional consideration under 38 C.F.R. § 4.16(b).  
The Board requested that the RO refer this matter to VA's 
Director, Compensation and Pension (Director) for a determination 
on whether an extraschedular rating would be appropriate.  See 
Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may 
not assign an extraschedular rating in the first instance).  In a 
September 2010 memorandum of record, the Director responded to 
the Board's request.  

In the memorandum, the Director noted that the Veteran had 
several debilitating disorders that were not service connected, 
to include chronic myelogenous leukemia, coronary artery disease, 
obstructive sleep apnea, hip problems, and prostate cancer status 
post surgery.  The Director noted the Veteran's complaints of 
pain and limitation from his service-connected cervical disc 
disease, and radiation into the arms.  The Director noted the 
evidence of record suggesting employment difficulties with jobs 
involving desk work or travel.  But the Director noted that the 
Veteran did not experience incapacitating episodes due to his 
cervical spine disorder, and did not have surgery or 
hospitalization for the disorder.  The Director noted that VA 
medical examination indicated that the Veteran could ambulate 
unassisted, and that he had some range of motion, and did not 
have ankylosis.  The Director noted that certain medical evidence 
indicated that the Veteran exercised regularly.  And the Director 
concluded that the evidence did not indicate that the Veteran's 
neck disorder prevented him from performing all types of work.  
Hence, the Director found entitlement to TDIU on an 
extraschedular basis unwarranted.  

The Board notes new private evidence of record that supports the 
Veteran's claim, submitted into the record since the September 
2010 memorandum.  In an October 2010 letter, the Veteran's 
treating VA physician stated that "[b]ecause of his cervical 
spine arthritis, he is now unable to work and I consider him 
unemployable."   

Nevertheless, the fact that the Veteran is unemployed or has 
difficulty obtaining employment is not sufficient to grant a TDIU 
on an extraschedular basis.  The issue is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In light of the Director's decision, and the evidence of record, 
the Board finds assignment of an extraschedular evaluation 
unwarranted.  The evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely due to his service-connected neck disorder, and 
the service-connected symptomatology he experiences in his upper 
extremities.  The evidence shows that these disorders are 
limiting.  And the evidence shows that the Veteran would have 
difficulty in sedentary employment, and in employment involving 
travel.  But the evidence does not indicate that the Veteran is 
physically or mentally incapable of engaging in other types of 
employment.  The evidence therefore preponderates against his 
claim for a TDIU.  The benefit-of-the-doubt rule does not apply 
here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


